DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2020 has been entered.

Status of Claims
Claims 1, 11, and 16 are independent claims.
Claims 1-2, 6-8, 11-12, and 16-17 are amended.
Claims 4, 14, and 19 are canceled.
Claims 1-3, 5-13, 15-18, and 20 are pending in this application and have been examined on merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed on 05/26/2020 has been acknowledged and recorded.  See attached forms PTO-1449, MPEP 609.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-13, 15-18, and 20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
As an initial matter, claims 1-3, 5-13, 15-18, and 20 are directed to methods for determining sharing content after analyzing subject matter associated with the content item to be shared, ranking the application, and providing the name of the at least one entity and ranked application via graphical user interface, which fall under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, and abstract ideas (judicially recognized exceptions). 
Regarding claim 1, the claim recites language of: “determining, by a computing device, at least one content item to be shared; 
analyzing, by the computing device, subject matter associated with the content item to be shared, the analyzing comprising:
determining, by the computing device, a respective name of at least one entity represented in the analyzed subject matter based on at least one machine learning model, wherein the at least one machine learning model provides the respective name of the at least one entity based on a classification analysis performed on the subject matter associated with the content item;
determining, by the computing device, one or more applications to share the content item; 
ranking, by the computing device, the applications based at least in part on one or more criteria; providing, by the computing device, the respective name of the at least one entity represented in the analyzed subject matter of the content item as a suggested recipient of the content item for presentation through an interface; and providing, by the computing device, the ranked applications as a set of options for sharing the content item through the interface, wherein the interface provides at least one option to share the content item with the suggested recipient using an application associated with the at least one option” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally concepts performed in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s) (e.g., computer device). That is nothing in the claim element precludes the step(s) for practically process being an abstract idea in the form of metal relationship(s). For example, the “determining at least one content item to be shared”, “analyzing subject matter…”, “determining a respective name of an entity…”, “determining one or more applications…”, “ranking, …, the applications based at least in part on one or more criteria” steps in the context of this claim encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human 
**** Similar analysis to independent claims 11 and 16, respectively.
The remaining limitations do not appear to be tied to a practical application and also do not amount to significantly more than the abstract idea. Claim 1 recites an additional element, e.g., “a computing device”, claim 11 recites “at least one processor”, and “a memory”, and claim 16 recites “a non-transitory computer-readable storage medium”, which are known as generic computing components to perform the computing functions of the above indicated of “determining…”, “analyzing…”, and “ranking…”, and via graphical user interface, such that it amounts no more than mere instructions to apply the exception using the generic computing components. Next, the additional step of “providing, …, the respective name of the at least one entity represented in the analyzed subject matter of the content item as a suggested recipient of the content item for presentation through an interface;” and “providing, …, the ranked applications as a set of options for sharing the content item through the interface, wherein the interface provides at least one option to share the content item with the suggested recipient using an application associated with the at least one option” are the generic computing functions for providing (e.g., displaying) the data to user via a graphical user interface that does not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea.
Hence, independent claims 1, 11, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed providing, …, the respective name of the at least one entity represented in the analyzed subject matter of the content item as a suggested recipient of the content item for presentation through an interface;” and “providing, …, the ranked applications as a set of options for sharing the content item through the interface, wherein the interface provides at least one option to share the content item with the suggested recipient using an application associated with the at least one option”, which represent an insignificant extra solution activity.  These claim limitations generally describe the providing the name of entity and the ranked applications displaying through an interface to user for observing and/or interacting.  Thus, taken alone, the additional elements dot not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving or transmitting data over a network, e.g., using the Internet, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 and Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Looking 
For the at least above reasons, independent claims 1, 11, and 16 are not patented eligibility.
Claims 2-3, 5-10 depend on independent claim 1 and include all the limitations of claim 1.  Therefore, claims 2-3, 5-10 recite the same abstract idea (e.g., mental processes) as well.
Regarding dependent claim 2, the claim recites further limitations of “determining, by the computing device, a selection of an option to share the content item, wherein the option is provided through the interface of the application executing on the computing device” to further perform the determining the sharing content in claim 1 that do not appear to be tied to a practical application and also does not amount to significantly more than the judicial exception as abstract idea (see MPEP §2106.05(h)), which is the “Mental Processes” (e.g., observation, selection, evaluation, judgment, etc. by user). Furthermore, the additional element “the computing device” as explained above is a generic computer component for perform the computing function of the determining and providing steps by user that is well-understood, routine, conventional activity to a skill artisan in the relevant technical field.  Next, the additional limitation “wherein the option is provided through the interface of the application executing on the computing device” represents an insignificant extra solution activity that that does not Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 and Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. For these reasons, the additional elements in the indicated dependent claims are considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Regarding dependent claim 3, the claim recites further limitations of “determining, by the computing device, that a first application in the one or more applications is preferred for sharing content items based at least in part on the analyzed subject matter; and ranking, by the computing device, the first application higher than other applications in the one or more applications” which are “Mental Processes” (e.g., observation, selection, evaluation, judgment, etc. by user).  Furthermore, the additional element “the computing device” as explained above is a generic computer component for perform the computing function of the determining and ranking.  For these reasons, the additional limitations/elements in the indicated dependent claim are considered both individually and as an ordered combination are not tied to a practical application and do not amount to significantly more than the abstract idea.
Regarding dependent claim 5, the claim recites further additional limitation of “providing, by the computing device, text to be communicated with the content item, the text being determined based at least in part on the analyzed subject matter” to further perform the determining the sharing content in claim 1 that does not appear to Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Furthermore, the additional element “the computing device” as explained above is a generic computer component for perform the computing function of the providing step to user that is well-understood, routine, conventional activity to a skill artisan in the relevant technical field for perform the computing function of the providing text with content item based at least in part of the analyzed subject matter. Thus, these additional limitation and/or element are considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Regarding dependent claim 6, the claim recites further limitations of “determining… a preference for the first application as specified by a user operating the computing device, or determining… that a number of times that the user operating the computing device has launched the first application has been launched to share content items satisfies a threshold value” which are “Mental Processes” (e.g., observation, selection, evaluation, judgment, etc. by user). Furthermore, the additional element “the computing device” as explained above is a generic computer component for perform the computing function of the determining steps. For these reasons, the additional limitations/elements in the indicated dependent claim are considered both 
Regarding dependent claim 7, the claim recites further limitation of determining, by the computing device, a respective count for each application in the one or more applications,…” and “ranking…the applications based at least in part on the respective counts”, which are “Mental Processes” (e.g., observation, selection, evaluation, judgment, etc. by user). Furthermore, the additional element “the computing device” as explained above is a generic computer component for perform the computing function of the determining and ranking steps. For these reasons, the additional limitations/elements in the indicated dependent claim are considered both individually and as an ordered combination are not tied to a practical application and do not amount to significantly more than the abstract idea.
	Regarding dependent claim 8, the claim recites further limitations of
“determining, by the computing device, a content type corresponding to the content item to be shared;” “determining…a respective count for each application…” and “ranking…the applications” which are “Mental Processes” (e.g., observation, selection, evaluation, judgment, etc. by user). Furthermore, the additional element “the computing device” as explained above is a generic computer component for performing the computing functions of the determining and ranking steps. For these reasons, the additional limitations/elements in the indicated dependent claim are considered both individually and as an ordered combination are not tied to a practical application and do not amount to significantly more than the abstract idea.
	Regarding dependent claim 9, the claim recites further limitations of 
determining, by the computing device, a geo fence…;” “determining… a first application in the one or more applications…”, and “ranking…the first application higher than other applications…”, which are “Mental Processes” (e.g., observation, selection, evaluation, judgment, etc. by user). Furthermore, the additional element “the computing device” as explained above is a generic computer component for performing the computing functions of the determining and ranking steps. For these reasons, the additional limitations/elements in the indicated dependent claim are considered both individually and as an ordered combination are not tied to a practical application and do not amount to significantly more than the abstract idea.
 	Regarding dependent claim 10, the claim recites further limitations of 
“determining, by the computing device, a time of day at which the content item is being shared;” “determining … a first application in the one or more applications is used to share content items during the time of day;” and “ranking…the first application higher than other applications…”, which are “Mental Processes” (e.g., observation, selection, evaluation, judgment, etc. by user).  Furthermore, the additional element “the computing device” as explained above is a generic computer component for performing the computing functions of the determining and ranking steps.  For these reasons, the additional limitations/elements in the indicated dependent claim are considered both individually and as an ordered combination are not tied to a practical application and do not amount to significantly more than the abstract idea.
Regarding dependent claims 12-13, 15, 17-18, and 20, the claims are essentially the same or at least similar recitation as claims 2-3, 5-10 except that they set forth the claimed invention as a system and medium rather than a method respectively 
For at least above reasons, claims 1-3, 5-13, 15-18, and 20 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 11-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al., US Pub. No. 20140059231 (hereinafter as “Choi”), in view of Ramachandran et al., US Pub. No. 20160314123 (hereinafter as “Ramachandran”) and further in view of Padmanabhan et al., US Pub. No. 20170063962 (hereinafter as “Padmanabhan”).
Regarding claim 1, Choi teaches a computer-implemented method comprising: 
determining, by a computing device, at least one content item to be shared (Figs. 6-7: via graphical user inter (GUI), user selects the at least one displayed content items (e.g., images/photos) to be shared, Fig. 22 and pars. [0050 and 405]);
analyzing, by the computing device, subject matter associated with the content item to be shared (Figs. 8-9, elements 100 such analyzing the Document, Image, Moving Image, etc., folders represented as the content item are interpreted as the subject matter being selected for share, and the list of suggested names of entity) 
determining, by the computing device, one or more applications to share the content item (again Figs. 8-9: user select at least one of services, which implemented with the application(s), e.g., IMS, Text message, email, third social network provider(s)  (i.e., Facebook, Twitter, or the like) via displayed interface to transmit the selected content items for share, pars. [0052, 74, and 79]); and 
ranking, by the computing device, the applications based at least in part on one or more criteria (Fig. 13A: displaying the list of the determined services to recommend the services=applications based on the recently interactions, number of times the interaction is formed is high or performed is equal to or greater than a certain number of time=threshold, which implied to ranking algorithm, pars. [0097-101]);

Choi does not explicitly teach: “determining, by the computing device, a respective name of at least one entity represented in the analyzing subject matter based on at least one machine learning model, wherein the at least one machine learning model provides the respective name of the at least one entity based on a classification analysis performed on the subject matter associated with the content item;” “providing, the respective name of the at least one entity represented in the analyzed subject matter of the content item as a suggest recipient of the content item for presentation through an interface; and providing, by the computing device, the ranked applications as a set of options for sharing the content item through the interface, wherein the interface provides at least one option to share the content item with the suggested recipient using an application associated with the at least one option.”
 In the same field of endeavor (i.e., data processing), Ramachandran teaches:
determining, by the computing device, a respective name of at least one entity represented in the analyzing subject matter based on at least one machine learning model (pars. [0019], e.g., “an ensemble machine learning model may identify entities in semi-structure content”, [0029-30] disclosed analyzing and the determining/identifying the name of at least one entity based on the machine learning model, wherein the analyzing in the entity types, tokens, scores), wherein the at least one machine learning model provides the respective name of the at least one entity based on a classification analysis performed on the subject matter associated with the content item (see again in pars. [0019], [0027] via classification algorithm, and [0029-31], e.g., “machine learning model” provides by analyze name of entity in entity type which is interpreted as classification)
	***Examiner’s note:  the amended limitation “machine learning model” in the claim is disclosed/defined in the Applicant’s specification at par. [0044]
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of 
 Choi and Ramchandran do not explicitly teach the claim limitations: “providing, by the computing device, the respective name of the at least one entity represented in the analyzed subject matter of the content item as a suggest recipient of the content item for presentation through an interface; and providing, by the computing device, the ranked applications as a set of options for sharing the content item through the interface, wherein the interface provides at least one option to share the content item with the suggested recipient using an application associated with the at least one option.”
In the same field of endeavor (i.e., content analysis), Padmanabhan technically teaches: 
providing, by the computing device, the respective name of the at least one entity represented in the analyzed subject matter of the content item as a suggest recipient of the content item for presentation through an interface (Fig. 3B as displaying/providing one or more applications for sharing the content item(s) in the user interface (e.g., element 112 of Fig. 1), par. [0039] user selects a picture for share. The image software application provides options to share the picture as image file through two e-mail applications, social media site, a message program, etc. suggested by the data transfer target application suggestion program)
providing, by the computing device, the ranked applications as a set of options for sharing the content item through the interface (Fig. 1 and Fig. 3B: providing as displaying the ranked applications via graphical user interface (GUI as a set of options); and pars. [0027], and [0035-37 and 39] ranked applications based on at least a criteria, the ranked applications being e-mail applications, message program application use for sharing the picture that user selects), wherein the interface provides at least one option to share the content item with the suggested recipient using an application associated with the at least one option (again Figs. 1 and 3B as explained above, and pars. [0035-37 and 39] the suggested/recommended target destination applications is interpreted as the suggested recipient for receiving the selected picture by user as content item presenting via GUI).
(*** Examiner’s note: the “option” in the claim is disclosed/defined in the Applicant’s specification at par. [0032]: “…These options may include, for example, a text messaging application, an e-mail application, a cloud-based sharing platform application, and/or applications corresponding to one or more social networks….”)
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Padmanabhan would have provided Choi and Ramachandran with the above indicated limitation to improve the shared content item in providing the suggested sharing applications (e.g., e-mail, message applications are implied as respective name) ranking based on at least a criteria (Padmanabhan: pars. [0035-337 and 39]).

determining, by the computing device, the content item to be shared with the entity (Choi: Figs. 8-9 selecting the content item at element 810 for share; and further in Figs. 13A, and 14 for such list of the suggested/recommended recipients, e.g., name of entity who receives the share item) further comprises: 
determining, by the computing device, a selection of an option to share the content item (Choi: Figs. 8-9 as explained above, and the “PLAY” at element 821, and “SHARE” at element 822 are set of options displaying in the user’s portable device for selection by user; and Padmanabhan: pars. [0027 and 39]), wherein the option is provided through the interface of the application executing on the computing device. (Choi: Figs. 8-9, 13A and 14 as shown the GUI having the options “PLAY” at element 821, and “SHARE” at element 822 are providing/displaying through an interface of the mobile executable application; and Padmanabhan: Fig. 3B display/provide the option/menu through a user interface, pars. [0027 and 39])

Regarding claim 3, Padmanabhan teaches: wherein ranking, by the computing device, the applications based at least in part on one or more criteria (pars. [0035-37] as explained above) further comprises: 
determining, by the computing device, that a first application in the one or more applications is preferred for sharing content items based at least in part on the analyzed subject matter; (Fig. 3B and pars. [0035-37]) and 
ranking, by the computing device, the first application higher than other applications in the one or more applications. (again pars. [0035-37] ranking applications based on the criteria from ascending order (e.g., highest to lowest))

Regarding claim 5, Choi teaches: wherein the method further comprises: 
providing, by the computing device, text to be communicated with the content item, the text being determined based at least in part on the analyzed subject matter. (see Figs.8 and 9 embedded the text to be communicated with the content item)

Regarding claim 6, Choi and Padmanabhan teach: wherein determining, by the computing device, that the first application in the one or more applications is preferred for sharing content items (Choi: Figs. 8-9 via image(s) to be shared using services implemented as applications, and par. [0076[; and Padmanabhan: pars. [0035], e.g., “frequency of occurrence”, “most recent actions”) further comprises: 
determining, by the computing device, a preference for the first application as specified by a user operating the computing device, or 
determining, by the computing device, that a number of times the first application has been launched to share content items satisfies a threshold value. (Choi: pars. [0073-74] service(s) be implemented in the application(s), [0098-101], e.g., the “certain number of times” comparing to the threshold)

Claims 11-13, 15-18, and 20 are rejected in the analysis of above claims 1-3, 5-6; and therefore, the claims are rejected on that basis.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, Ramachandran, and Padmanabhan in view of PAULIK et al., US Pub. No. 20150348547 (hereinafter as “Paulik”).
Regarding claim 7, the claim is rejected by the same reasons set forth above to claim 1; and Choi, Ramachandran, and Padmanabhan teach the content analysis including the at least ordering/ranking the applications for displaying in the screens of the user’s interface (Choi: pars. [0097-101] the determined services to recommend the services=applications based on the recently interactions, number of times the interaction is formed is high or performed is equal to or greater than a certain number of time=threshold, which implied to ranking algorithm for ranking the services=applications based on at least criteria; and Padmanabhan: pars. [0035-37 and 39] as explained above to ranking the applications based on the criteria, e.g., frequency of occurrence, most recent actions, weight highest scores).  However, Choi, Ramachandran, and Padmanabhan do not explicitly teach the particular limitations: “determining, by the computing device, a respective count for each application in the one or more applications, the respective count indicating a number of times that the user operating the computing device has launched the application to share content 
In the same field of endeavor (i.e., data processing), Paulik clearly teaches: “determining, by the computing device, a respective count for each application in the one or more applications, the respective count indicating a number of times the application has been launched to share content items;” (par. [0044], e.g., “… launch counts, usage times, number of launches over a particular time period, etc.”. 
 *** Examiner’s note: the count indicating based on a number of times that user has launched the application is disclosed/defined in the Applicant’s specification, pars. [0011-12]) and “ranking, by the computing device, the applications based at least in part on the respective counts.” (again par. [0044], e.g., “…“ranking of applications with which the user interacts the most… launch counts, usage times, number of launches over a particular time period, etc.”)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of the present invention been filed to combine the teachings of the cited references because the teachings of Paulik would have provided Choi, Ramachandran, and Padmanabhan with the above limitations to provide the ranked applications via graphical user interface (GUI) in which the displayed application(s) with the most frequency of user’s interaction being rank top/higher than other applications.

Regarding claim 8, Choi, Ramachandran, and Padmanabhan teach: wherein ranking, by the computing device, the applications based at least in part on one or more criteria (pars. [0097-101] the determined services to recommend the services=applications based on the recently interactions, number of times the interaction is formed is high or performed is equal to or greater than a certain number of time=threshold, which implied to ranking algorithm for ranking the services=applications based on at least criteria; and Padmanabhan: pars. [0035-37 and 39]) further comprises: 34 Docket No. 36FB-180155determining, by the computing device, a content type corresponding to the content item to be shared;” (Choi: Figs. 8-9 as shown the content type, e.g., document, image, moving image, etc., in the folders, and pars. [0079, and 95-97]; and Padmanabhan: pars. [0029-30] implies “file type”). However, Choi, Ramachandran, and Padmanabhan do not explicitly teach: “determining, by the computing device, a respective count for each application in the one or more applications, the respective count indicating a number of times the application has been launched to share content items that correspond to the content type; and ranking, by the computing device, the applications based at least in part on the respective counts.”
 In the same field of endeavor (i.e., data processing), Paulik clearly teaches: “determining, by the computing device, a respective count for each application in the one or more applications, the respective count indicating a number of times the application has been launched to share content items;” (par. [0044], e.g., “… launch counts, usage times, number of launches over a particular time period, etc.”) and “ranking, by the computing device, the applications based at least in part on the respective counts.” (again par. [0044], e.g., “…“ranking of applications with which the user interacts the most… launch counts, usage times, number of launches over a particular time period, etc.”)
.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, Ramachandran, and Padmanabhan in view of Weskamp et al., US Pub. No. 20140351268 (hereinafter as “Weskamp”).
Regarding claim 9, the claim is rejected by the same reasons set forth above to claims 1; and Choi, Ramachandran, and Padmanabhan teach content analysis includes ordering/ranking the applications for displaying in the screens of the user’s interface (Choi: pars. [0097-101] the determined services to recommend the services=applications based on the recently interactions, number of times the interaction is formed is high or performed is equal to or greater than a certain number of time=threshold, which implied to ranking algorithm for ranking the services=applications based on at least criteria; and Padmanabhan: pars. [0035-37 and 39])..  However, Choi and Padmanabhan do not explicitly teach the particular limitations: “determining, by the computing device, a geo fence corresponding to the computing device from which the content item is being shared; determining, by the computing device, that a first application in the one or more applications is used to share content items while the computing device is in the geo fence.”
determining, by the computing device, a geo fence corresponding to the computing device from which the content item is being shared;” (Weskamp: see par. [0050], e.g., geo. info.) and “determining, by the computing device, that a first application in the one or more applications is used to share content items while the computing device is in the geo fence;” (par. [0050], e.g., geo. info., and the ranked applications based on geo. info. criteria)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of the present invention been filed to combine the teachings of the cited references because the teachings of Weskamp would have provided Choi, Ramachandran, and Padmanabhan with the above limitations to perform the ranked applications based on the geo fence.

Regarding claim 10, the claim is rejected by the same reasons set forth above to claim 1; and Choi, Ramachandran, and Padmanabhan teach the content analysis for share the content item including ordering/ranking the applications for displaying in the screens of the user’s interface (Choi: pars. [0097-101] the determined services to recommend the services=applications based on the recently interactions, number of times the interaction is formed is high or performed is equal to or greater than a certain number of time=threshold, which implied to ranking algorithm for ranking the services=applications based on at least criteria; and Padmanabhan: pars. [0035-37 and 39] as explained above).  However, Choi and Padmanabhan do not explicitly teach the particular limitations: “determining, by the computing device, a time of day at which 
In the same field of endeavor, Weskamp teaches: “determining, by the computing device, a time of day at which the content item is being shared;” (par. [0050] user interaction application(s) in the time interval, age of a content item) and “determining, by the computing device, that a first application in the one or more applications is used to share content items during the time of day.” (par. [0050] user interaction application(s) in the time interval, age of a content item being selected to share)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of the present invention been filed to combine the teachings of the cited references because the teachings of Weskamp would have provided Choi, Ramachandran, and Padmanabhan with the above limitations to perform the ranked applications responding the time of day the content item being select for share.

Response to Arguments
Referring to Claim Rejections under 35 U.S.C. 103, Applicant’s arguments with respect to claim 1 to the newly amended limitations (see Remarks, pages 8 and 11) filed on 06/04/2020 have been considered but are moot in view of the new grounds of rejections necessitated by applicant's amendment to the claims. Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record. See the rejections set forth above for details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169